DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments see pages 8-9 filed on June 29, 2022 have been fully considered but they are not persuasive

A. Regarding the amended independent claims, the applicant argued that “ … Tenny does not disclose a terminal that receives a timing offset between a timing of a downlink communication of a first carrier and a timing of an uplink communication of a second carrier. In Tenny the same timing advance is used for different downlink/uplink carriers of the timing group, but the same timing advance is only accurate for a downlink/uplink on a same carrier. Because different carriers in the timing groups of Kenny have different timings, the timing advance of Tenny does not disclose a timing offset between a downlink on one carrier and an uplink on another carrier...” (see remarks page 9).

Examiner respectfully disagrees, the combination of Tenny ‘313 and Pelletier ‘498. In particular Tenny ‘313 teaches (col 10 lines 25-49 and Figs. 4-5),  terminal/UE receiving timing offset via  carrier A (first carrier), the timing offset indicates to the UE the timing between reception of the downlink via carrier A (first carrier)  and  uplink transmission via carrier B, reads on, “wherein the first indication information indicates a timing offset of a first carrier and a second carrier, and the timing offset is an offset between a timing of a downlink communication of the first carrier and a timing of an uplink communication of the second carrier”.
Examiner notes that the claim language is not further limiting so as to require specific level of timing accuracy. The claimed “wherein the first indication information indicates a timing offset of a first carrier and a second carrier, the timing offset is an offset between a timing of a downlink communication of the first carrier and a timing of an uplink communication of the second carrier” does not exclude UE receiving offset ( via carrier A) and applying  the offset separately to each carrier and take an average of the results to provide an "adequate" uplink timing for use with all carriers in the group( Carriers A and B) as taught by Tenny ‘313(col 10 lines 25-49 and Figs. 4-5). Rejection of the claims under 35 U.S.C. 103 is therefore maintained.
     	 B. Applicant’s arguments with respect to  newly added claim limitations of the independent claims ( remarks page 10-11)  have been considered but are moot because the new ground of rejection does not rely on the Papasakellariou reference. 
C.  Regarding dependent claims the Applicant argues these claims conditionally on that of their parent independent claims. 
Applicant's arguments are unpersuasive and, therefore, the rejections of these claims are hereby maintained. 
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26, 29, 30, 34, 37, 38, 40, 43, 44, 46 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al(US 8634313 B2) in view of Pelletier et al(US 2019/0089498 A1).
Regarding claims 26 and 34, Tenny ‘313 teaches, a  terminal( col 11,  lines  20-40 and Figs. 2, 5-6,  Wireless terminal 250), comprising: a receiver( col 7 lines 53-65 and Figs. 2, 5-6 )  configured to receive first indication information from a first access network device( col 10 lines 39-48 and Figs. 4-5, terminal 510 receiving downlink to uplink timing offset from a base station) , wherein the first indication information indicates a timing offset of a first carrier and a second carrier( col 10 lines 25-49 and Figs. 4-5, terminal/UE receiving timing offset related to carrier A (first carrier) and  carrier B (second carrier)), and the timing offset is an offset between a timing of a downlink communication of the first carrier and a timing of an uplink communication of the second carrier(col 10 lines 25-49 and Figs. 4-5, terminal/UE receiving timing offset via  carrier A (first carrier), which indicates the timing offset from the reception of the downlink message to the uplink transmission timing of carrier B); a processor; and a non-transitory computer-readable storage medium storing a program to be executed HW 85268424US05Page 3 of 7by the processor( col 8, lines 3-6,   col 11,  lines  20-40 and Figs. 2, 5-6,  terminal/UE comprising processor 270 and memory 272), the program including instructions for: determining the timing of the uplink communication of the second carrier based on the timing of the downlink communication of the first carrier and the timing offset( col 10 lines 25-49 and Figs. 4-5, UE/terminal determining the timing of uplink transmission on carrier B based on timing of downlink communication of carrier A and received offset information).
Tenny ‘313 does not explicitly teach, wherein the second carrier is an uplink frequency division duplex (FDD) carrier using a first radio access technology (RAT) and a second RAT( , and wherein the first carrier uses only the first RAT or only the second RAT.
Pelletier ‘498 teaches, wherein the second carrier is an uplink frequency division duplex (FDD) carrier using a first radio access technology (RAT) and a second RAT([0200],[0303], WTRU configured to use  FDD uplink carrier ( second carrier) using LTE and NR)
 and wherein the first carrier uses only the first RAT or only the second RAT( [0303] WTRU may be configured to use an NR PHY downlink carrier and an uplink carrier shared between LTE and NR. A WTRU may be configured to use a separate carrier for LTE PHY (e.g., either on the uplink or the downlink). For example, a downlink carrier may be LTE PHY while the uplink carrier may be shared between NR and LTE) .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Tenny ‘313 by incorporating the teaching of Pelletier ‘498, since such modification would provide efficient use of frequency resources, as suggested by Pelletier ‘498( [0312]).
Regarding claims 30, 38 and 44, the combination of  Tenny ‘313 and Pelletier ‘498 teaches all of the claim limitations above, Tenny ‘313 further teaches,  wherein the first carrier is of the first access network device and the second carrier is of the first access network device ( col 17 lines 30-52 and figs. 5, 11, carriers A and B are configured by the same base station for communicating uplink and downlink signal between UE and the base station).  
Regarding claims 40 and 46, Tenny ‘313 teaches an apparatus comprised in a terminal( col 11,  lines  20-40 and Figs. 2, 5-6,  Wireless terminal 250), the apparatus comprising: a non-transitory storage medium including executable instructions; and a processor( col 8 lines 23-40 and Fig. 2, terminal comprising processor 270 and memory 272)  ; wherein the executable instructions, when executed by the processor, cause the apparatus to: decode first indication information sent from a first access network device( col 10 lines 39-48 and Figs. 4-5, terminal 510 receiving downlink to uplink timing offset from a base station), wherein HW 85268424US05Page 4 of 7the first indication information indicates a timing offset of a first carrier and a second carrier( col 10 lines 25-49 and Figs. 4-5, terminal/UE receiving timing offset related to carrier A (first carrier) and  carrier B (second carrier)), and the timing offset is an offset between a timing of a downlink communication of the first carrier and a timing of an uplink communication of the second carrier(col 10 lines 25-49 and Figs. 4-5, terminal/UE receiving timing offset via  carrier A (first carrier), which indicates the timing offset from the reception of the downlink message to the uplink transmission timing of carrier B); and determine the timing of the uplink communication of the second carrier based on the timing of the downlink communication of the first carrier and the timing offset( col 10 lines 25-49 and Figs. 4-5, UE/terminal determining the timing of uplink transmission on carrier B based on timing of downlink communication of carrier A and received offset information).  
Tenny ‘313 does not explicitly teach, wherein the second carrier is an uplink frequency division duplex (FDD) carrier using a first radio access technology (RAT) and a second RAT( , and wherein the first carrier uses only the first RAT or only the second RAT.
Pelletier ‘498 teaches, wherein the second carrier is an uplink frequency division duplex (FDD) carrier using a first radio access technology (RAT) and a second RAT([0200],[0303], WTRU configured to use  FDD uplink carrier ( second carrier) using LTE and NR) and wherein the first carrier uses only the first RAT or only the second RAT( [0303] WTRU may be configured to use an NR PHY downlink carrier and an uplink carrier shared between LTE and NR. A WTRU may be configured to use a separate carrier for LTE PHY (e.g., either on the uplink or the downlink). For example, a downlink carrier may be LTE PHY while the uplink carrier may be shared between NR and LTE).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Tenny ‘313 by incorporating the teaching of Pelletier ‘498, since such modification would provide efficient use of frequency resources, as suggested by Pelletier ‘498( [0312]).
Regarding claim 29, 37, 43 and 49 Tenny ‘313 does not explicitly teach, wherein the first carrier uses only the first RAT.
Pelletier ‘498  teaches, wherein the first carrier uses only the first RAT( [0303]A WTRU may be configured to use a separate carrier for LTE PHY (e.g., either on the uplink or the downlink). For example, a downlink carrier may be LTE PHY while the uplink carrier may be shared between NR and LTE).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Tenny ‘313 by incorporating the teaching of Pelletier ‘498, since such modification would provide efficient use of frequency resources, as suggested by Pelletier ‘498( [0312]).

Claims 31, 32, 39, 45 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny ‘313 and Pelletier ‘498 as applied to claims above, and further in view of Papasakellariou (US 2018/0070369 A1).

Regarding claim 31, 39, 45 and 50, the combination of  Tenny ‘313 and Pelletier ‘498 teaches all of the claim limitations above except, wherein receiving the first indication information comprises: HW 85268424US05Page 2 of 7receiving, using a system message carried on the first carrier, the first indication information from the first access network device.  
Papasakellariou ‘369 teaches, wherein receiving the first indication information comprises: HW 85268424US05Page 2 of 7receiving, using a system message carried on the first carrier, the first indication information from the first access network device( [0130]-[0131], [0154] and Fig. 10, 12,  NR UE receiving offset indication via system information (MIB) from a network device via NR BW(carrier) ).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combine communication system of Tenny ‘313 and Pelletier ‘498 by incorporating the method/system of coexistence of different radio access technologies on same carrier as taught by Papasakellariou ‘369, since such modification would enable efficient  use of frequency resources, as suggested by Papasakellariou ‘369 ([0004])  
Regarding claim 32, the combination of  Tenny ‘313 and Pelletier ‘498 teaches all of the claim limitations above except, further comprising: receiving, by the terminal using physical layer signaling carried on the first carrier, third indication information from the first access network device, wherein the third indication information comprises delay information, and the delay information indicates: a quantity of available slots of the second carrier; or a quantity of available slots of the first carrier.
Papasakellariou ‘369 teaches, receiving, by the terminal using physical layer signaling carried on the first carrier, third indication information from the first access network device([0148] [0149], [0158] and Fig. 12, NR UE receiving SIB signaling from network device that indicates availability of resources) wherein the third indication information comprises delay information, and the delay information indicates: a quantity of available slots of the second carrier; or a quantity of available slots of the first carrier( [0148] [0149], [0158] and Fig. 12,  NR UE receiving available time slot, radio resource or subframes for UL transmission).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combine communication system of Tenny ‘313 and Pelletier ‘498 by incorporating the method/system of coexistence of different radio access technologies on same carrier as taught by Papasakellariou ‘369, since such modification would enable efficient  use of frequency resources, as suggested by Papasakellariou ‘369 ([0004])  

Claims 27, 35, 41 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny ‘313 and Pelletier ‘498 as applied to claims above, and further in view of  Han et al(US 2014/0376425 A1).

Regarding claim 27, 35, 41 and 47  the combination of  Tenny ‘313 and Pelletier ‘498 teaches all of the claim limitations above except, wherein the timing offset indicates a time difference between: a subframe or symbol boundary of the first carrier; and a start location at which a physical random access channel (PRACH) is sent on the second carrier.
Han ‘425 teaches,  wherein the timing offset indicates a time difference between: 
a subframe or symbol boundary of the first carrier( [0079]-[0086] and Figs. 3, 5, UE configured with a time delay, the time delay indicates  the symbol boundary of firs carrier and starting position of RACH transmission on the second carrier) ; and  a start location at which a physical random access channel (PRACH) is sent on the second carrier( [0079]-[0086] and Figs. 3, 5, UE configured with a time delay, the time delay indicates the symbol boundary of firs carrier and starting position of RACH transmission on the second carrier).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combine communication system of Tenny ‘313 and Pelletier ‘498 by incorporating the RACH enhancement  as taught by Han ‘425, since such modification would provide random access channel enhancement for carrier aggregation with different uplink/downlink configuration, as suggested by Han ‘425([0016])

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Tenny ‘313, Pelletier ‘498 and Papasakellariou ‘369 as applied to claims above, and further in view of Han et al(US 2014/0376425 A1).
Regarding claim 33, the combination of Tenny ‘313, Pelletier ‘498  and Papasakellariou ‘369 teaches, wherein the delay information indicates the quantity of available slots of the second carrier( [0148] [0149], [0158] and Fig. 12,  NR UE receiving available time slot, radio resource or subframes for UL transmission).
The combination of Tenny ‘313, Pelletier ‘498  and Papasakellariou ‘369  does not explicitly teach, by the terminal, a slot of the second carrier based on the timing of the uplink communication of the second carrier, wherein the slot of the second carrier is on the second carrier and corresponds to a slot in which the third indication information is received; obtaining, by the terminal, an available resource of the second carrier based on the slot of the second carrier and the delay information; and sending, by the terminal, a signal to the first access network device using the available resource of the second carrier.
Han ‘425 teaches, obtaining, by the terminal, a slot of the second carrier based on the timing of the uplink communication of the second carrier( [0079]-[0086] and Figs. 3, 5, UE configured with a time delay, the time delay indicates the symbol boundary of firs carrier and starting position of RACH transmission on the second carrier), wherein the slot of the second carrier is on the second carrier and corresponds to a slot in which the third indication information is received( [0079]-[0086] and Figs. 3, 5,  subframe selected for uplink transmission on the second component carrier corresponds a subframe on the first component carrier); obtaining, by the terminal, an available resource of the second carrier based on the slot of the second carrier and the delay information( [0079]-[0086] and Figs. 3, 5, UE determining uplink slot for transmitting PRACH based on time delay and availability information indicated by the  eNB as a form of grant); and sending, by the terminal, a signal to the first access network device using the available resource of the second carrier( [0079]-[0086] and Figs. 3, 5, UE transmitting RACH to eNB using assigned/available resources of the second component carrier).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combine communication system of Tenny ‘313, Pelletier ‘498 and  Papasakellariou ‘369  by incorporating the RACH enhancement  as taught by Han ‘425, since such modification would provide random access channel enhancement for carrier aggregation with different uplink/downlink configuration, as suggested by Han ‘425([0016]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/            Primary Examiner, Art Unit 2474